MEMORANDUM **
Devki Nandan Bali, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an Immigration Judge’s denial of his applications for asylum, withholding of removal, and for relief under the Convention Against Torture (“CAT”). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s determination that petitioner is statutorily ineligible for asylum based on the one-year time bar. See Ramadan v. Gonzales, 427 F.3d 1218, 1221-22 (9th Cir.2005).
We have jurisdiction under 8 U.S.C. § 1252 to review his remaining claims. We review for substantial evidence and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
Substantial evidence supports the BIA’s conclusion that petitioner failed to estab*607lish a withholding of removal claim because he failed to show that any mistreatment that he experienced was based on an enumerated ground. See id. at 483-84, 112 S.Ct. 812. Accordingly, we deny petitioner’s withholding of removal claim.
Substantial evidence also supports the BIA’s conclusion that petitioner failed to show that it was more likely than not that he will be tortured if returned to India. See Gui v. INS, 280 F.3d 1217, 1230 (9th Cir.2002). Thus, we deny petitioner’s CAT claim.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.